FOURTH DIVISION
                                  DILLARD, C. J.,
                               RAY, P. J. and SELF, J.

                     NOTICE: Motions for reconsideration must be
                     physically received in our clerk’s office within ten
                     days of the date of decision to be deemed timely filed.
                                 http://www.gaappeals.us/rules


                                                                      August 4, 2017




In the Court of Appeals of Georgia
 A17A0668. BRADLEY v. THE STATE.                                               SE-020C

      SELF, Judge.

      Following a jury trial, Shelton Bradley was found guilty of aggravated child

molestation, rape, and incest for sexually abusing his 15-year-old stepdaughter.

Bradley appeals the denial of his motion for new trial, contending that the trial court

erred by not answering a question from the jury and by commenting on the credibility

of the victim. He also alleges ineffective assistance of counsel. For the reasons set

forth below, we affirm Bradley’s convictions but remand for his claim that counsel

was ineffective for failing to present evidence that DNA recovered from the victim

was male DNA that did not match Bradley.

      Viewed in the light most favorable to the jury’s verdict, Jackson v. Virginia,

443 U. S. 307 (99 SCt 2781, 61 LEd2d 560) (1979), the evidence adduced at trial
shows that on the evening of December 10, 2007, Q. H. was watching television in

the den of her family’s home when Bradley took her into the laundry room and asked

if he could touch her. When Q. H. refused, Bradley pulled down her pants and licked

her vagina. Q. H. ran to the bedroom she shared with her sister and locked the door.

Bradley knocked on the door and told Q. H. to come out because he wanted to talk

to her. When Q. H. left the bedroom, Bradley took her into the den where he forced

her to have sex with him. Following the incident, Bradley took Q. H. into the

bathroom, at which point Bradley removed the condom he had used and put it in the

sink. Bradley told Q. H. that if she said anything, he would hurt her mother.

      Q. H.’s brother helped her escape with her sister through a bedroom window

and the two girls ran to a neighbor’s house. The neighbor testified that Q. H. and her

sister came into her house screaming and crying and told her that Bradley had sex

with Q. H. Q. H. also told the neighbor that Bradley left a condom in the bathroom

sink. The neighbor called the police. A physical examination conducted at The Haven

Rape Crisis Center showed an abrasion of the labia consistent with friction, such as

forced sexual intercourse.

      Officers arrested Bradley that night, and during a walk-through of the home,

a detective discovered a condom in the sink, a condom wrapper on the couch in the

                                          2
den, and a tissue with blood on it in the laundry room. At trial, Q. H. testified that she

lied about the entire incident to get Bradley out of the house because he was strict and

would argue with her mother. When asked why she did not recant her allegation

sooner, Q. H. testified that she was told that if she changed her story she would be

prosecuted.

      1. Bradley complains that the trial court erred in not answering a question from

the jury about whether “unconsented” oral sex constitutes rape. In response, the trial

court stated, “I cannot – or none of us can enter into a general discussion with [you]

concerning these issues.” The trial court then recharged the jury on the definitions of

rape and aggravated child molestation as follows:

      A person commits the offense of rape when he has carnal knowledge of
      a female forcibly and against her will. Carnal knowledge in rape occurs
      when there is any penetration of a female sex organ with a male sex
      organ. The law of Georgia provides that a person not married to the
      defendant under the age of 16 is legally incapable of giving consent to
      sexual intercourse. This means such act would be against the will of the
      victim. . . .


      A person commits the offense of aggravated child molestation when that
      person does an immoral or indecent act to a child less than 16 years of
      age with the intent to arouse or satisfy the sexual desires of the person
      and the act involves the act of sodomy. The act of sodomy is defined as

                                            3
      performing or submitting to a sexual act involving the sex organs of one
      and the mouth or anus of another. The State must also prove beyond a
      reasonable doubt that the child was under the age of 16 at the time of
      any such act.


A juror asked the trial court to read the rape charge one more time and the court

acquiesced. The jury then asked if there is a difference between statutory rape and

rape to which the trial court responded: “Legally there is of the definition, but [you]

are not concerned with statutory rape. That’s not one of the issues for [you] to

consider in this case.” Bradley did not object.

             Initially, it is important to note that [Bradley] did not object to any
      portion of the trial court’s jury charges, and under OCGA § 17-8-58,
      “any party who objects to any portion of the charge to the jury or the
      failure to charge the jury shall inform the court of the specific objection
      and the grounds for such objection before the jury retires to deliberate.”
      And the failure to so object precludes appellate review of such portion
      of the jury charge, unless such portion of the jury charge constitutes
      plain error. . . .


(Citations, punctuation and footnotes omitted.) Wheeler v. State, 327 Ga. App. 313,

318 (3) (758 SE2d 840) (2014). “[P]lain error . . . will only be found if the jury

instruction was erroneous; the error was obvious; the instruction likely affected the

outcome of the proceedings; and the error seriously affects the fairness, integrity, or

                                            4
public reputation of judicial proceedings.” (Citation and punctuation omitted.) Tran

v. State, 340 Ga. App. 546, 548 (1) (798 SE2d 71) (2017). Because Bradley failed to

object, our review is limited to whether the trial court’s response constituted plain

error. See Redding v. State, 296 Ga. 471, 473 (2) (769 SE2d 67) (2015).

      Bradley contends the exchange between the trial court and the jury proves the

jury was confused about the rape charge and likely convicted Bradley of rape based

on conduct that did not constitute rape. He further argues that the trial court

committed plain error by not answering the jury’s question with a simple “no.” “The

trial court had discretion to decline to answer the jury’s question directly. We have

never held that the court must engage in a question and answer session with the jury

or instruct the jurors individually on how to apply the law to the facts.” (Punctuation

omitted.) Redding, 296 Ga. at 473 (2). In this case, the trial court sought to avoid any

“problematic situation” by recharging the jury on rape and aggravated child

molestation, which effectively answered the question posed. See id. The trial court’s

recharge specifically instructed the jury that rape involves the penetration of a female

sex organ with a male sex organ and that aggravated child molestation involves the

sex organs of one and the mouth or anus of another. We conclude that the trial court’s

decision to answer the jury’s question by recharging on rape and aggravated child

                                           5
molestation does not amount to plain error, was not obviously erroneous, and likely

did not affect the outcome of the proceeding.

      2. Bradley contends that the trial court violated his due process rights and

OCGA § 17-8-57 by commenting on Q. H.’s credibility and expressing its opinion as

to Bradley’s guilt. At the close of the neighbor’s testimony, the following colloquy

occurred between the trial court and the neighbor:

      THE COURT: Let me ask a question. We’re trying to arrive at the – reach the
      truth in this case. Is this the first – you said a minute ago that you were not that
      – I’m rephrasing, okay? This is not exactly what you said, but I took it that you
      were not that close or friendly with, or that well acquainted with the people, or
      the girls, is that right?
      [NEIGHBOR]: Right, I just knew them because of my kids. My girls hung with
      their daughters.
      THE COURT: Had you ever seen them crying or upset before –
      [NEIGHBOR]: No, sir.
      THE COURT: – this time? Well, did anybody say why the brother didn’t go
      with them?
      [NEIGHBOR]: No, sir.

Bradley did not object.

      OCGA § 17-8-57 was amended effective July 1, 2015. While the former

version of OCGA § 17-8-57 was in effect at the time of Bradley’s trial, the amended

version applies. See Quiller v. State, 338 Ga. App. 206, 207-209 (789 SE2d 391)




                                           6
(2016) (amendment to OCGA § 17-8-57 entitled to retroactive effect). As amended,

OCGA § 17-8-57 provides:

      (a) (1) It is error for any judge, during any phase of any criminal case,
      to express or intimate to the jury the judge’s opinion as to whether a fact
      at issue has or has not been proved or as to the guilt of the accused.


      (2) Any party who alleges a violation of paragraph (1) of this subsection
      shall make a timely objection and inform the court of the specific
      objection and the grounds for such objection, outside of the jury’s
      hearing and presence. After such objection has been made, and if it is
      sustained, it shall be the duty of the court to give a curative instruction
      to the jury or declare a mistrial, if appropriate.


      (b) Except as provided in subsection (c) of this Code section, failure to
      make a timely objection to an alleged violation of paragraph (1) of
      subsection (a) of this Code section shall preclude appellate review,
      unless such violation constitutes plain error which affects substantive
      rights of the parties. Plain error may be considered on appeal even when
      a timely objection informing the court of the specific objection was not
      made, so long as such error affects substantive rights of the parties.


      (c) Should any judge express an opinion as to the guilt of the accused,
      the Supreme Court or Court of Appeals or the trial court in a motion for
      a new trial shall grant a new trial.




                                             7
“The purpose of this limitation at least in part is to prevent the jury from being

influenced by any disclosure of the judge’s opinion regarding a witness’s credibility.”

Craft v. State, 274 Ga. App. 410, 411 (1) (618 SE2d 104) (2005). However, “[i]t is

well settled that a trial court may propound a clarifying question in order to develop

the truth of a case” or to verify witness testimony. Littlejohn v. State, 320 Ga. App.

197, 203 (2) (739 SE2d 682) (2013). See Bush v. State, 317 Ga. App. 439, 442 (2)

(731 SE2d 121) (2012).

       Bradley did not object at trial to the court’s question and did not assert this

alleged error in his motion for a new trial. “[T]he failure to object to the error at trial

precludes appellate review unless such violation constituted plain error.” Quiller,

supra, 338 Ga. App. at 208. We do not find that the trial court’s question constituted

plain error requiring us to reverse. The trial court’s questioning of the neighbor was

asked for the purpose of developing the truth of the case. The court did not express

or intimate an opinion as to proof or as to guilt, or bolster the credibility of the

neighbor or victim. Compare Craft v. State, 274 Ga. App. 410, 412 (1) (618 SE2d

104) (2005). Additionally, shortly before the trial court posed its questions, defense

counsel also asked the neighbor if she was well-acquainted with the victim and her

sister and the neighbor said “[N]o.” The intent of the trial court’s question was to

                                            8
clarify the neighbor’s familiarity with the girls and her previous interactions with the

girls. There was no violation of OCGA § 17-8-57 or Bradley’s due process rights. See

Finley v. State, 286 Ga. 47, 51 (9) (a) (685 SE2d 258) (2009) (trial court did not

violate OCGA § 17-8-57 by questioning witness regarding defendant’s whereabouts

immediately after shooting and his behavior towards her at the scene). Compare

Callaham v. State, 305 Ga. App. 626, 628 (1) (700 SE2d 624) (2010) (violation of

statute where trial court asked defendant if neighbor who implicated him was related

to anybody; question clearly intimated court’s opinion that neighbor’s testimony was

believable because he was an independent witness unrelated to any of the parties).

      3. Finally, Bradley contends that he received ineffective assistance of trial

counsel in four ways and that his claim should be remanded to the trial court for

consideration.

      Under the well-established standards set out in Strickland v.
      Washington, 466 U. S. 668, 687 (III) (104 SCt 2052, 80 LE2d 674)
      (1984), to show a denial of effective assistance, a defendant must prove
      both that the performance of his lawyer was deficient and that he was
      prejudiced by this deficient performance. To prove that the performance
      of his lawyer was deficient, a defendant must show that the lawyer
      performed his duties at trial in an objectively unreasonable way,
      considering all the circumstances and in the light of prevailing


                                           9
      professional norms. The failure to make a futile motion does not
      constitute ineffective assistance.


(Citation and punctuation omitted.) Lane v. State, 324 Ga. App. 303, 310 (4) (750

SE2d 381) (2013).

      As a threshold matter, we must address whether Bradley has waived appellate

consideration of this claim for failing to raise it in his motion for new trial. Bradley’s

trial counsel represented him both at trial and at the hearing on his motion for new

trial and did not raise this issue. In several post-hearing pro se documents seeking

dismissal of trial counsel and appointment of appellate counsel, Bradley raised the

issue for the first time and asked for remand.1 Given these circumstances, we find that

Bradley asserted his claim of ineffective assistance of trial counsel at the earliest

practicable moment.




      1
         We note that there has been considerable delay in this case since Bradley’s
conviction. Bradley was convicted on June 3, 2009. His sentence was entered on June
3, 2009. Trial counsel filed a motion for new trial on June 17, 2009, and an
amendment to that motion on May 10, 2011. Following a hearing on May 10, 2011,
the trial court denied the motion for new trial. Trial counsel filed a notice of appeal
on May 20, 2011. Bradley filed the aforementioned pro se documents on July 8, 2011.
On August 19, 2013, appellate counsel filed an entry of appearance. Appellate
counsel filed an amended motion for new trial on May 16, 2016. The case was
docketed in this court on November 21, 2016.

                                           10
      Next, we must consider Bradley’s request to remand for a hearing. Generally,

we remand to the trial court claims of ineffective assistance of counsel raised for the

first time on appeal. Hunt v. State, 247 Ga. App. 464, 469 (6) (542 SE2d 591) (2000).

However, “[r]emand is not mandated . . . if we can determine from the record that

[Bradley] cannot satisfy the two-prong test set forth in Strickland v. Washington.”

(Citation and punctuation omitted.) Godfrey v. State, 274 Ga. App. 237, 241 (2) (617

SE2d 213) (2005). The record here is sufficient to allow us to consider Bradley’s first

three enumerated errors in this regard, but not his fourth enumerated error.

Accordingly, we remand the case to the trial court solely for a determination of

whether trial counsel was ineffective for failing to present evidence that DNA

recovered from Q. H. was male DNA that did not match Bradley. We discuss the

remaining three enumerated errors below.

      (a) Bradley contends that trial counsel was ineffective for failing to object

when the State, during re-direct examination of Q. H., read a lengthy letter written by

Q. H. and her mother and signed by Q. H. a month after the incident, in which they

explained that they were hurt by someone they love, but chose to forgive and not feel

resentment. According to Bradley, “the letter contained numerous references to

irrelevant and prejudicial matters” and the biblical references had the effect of

                                          11
bolstering the witness’s credibility. During questioning, Q. H. acknowledged that she

signed the letter. Q. H. did not deny the incident in the letter and admitted that she

helped her mother write the letter. The letter outlines four steps they took to deal with

the incident, including (1) prayer and forgiveness; (2) surrender feelings of anger “at

him”; (3) lay down all claims of retribution and “choose to pardon him” because they

“still love him”; and (4) pursue counseling for him over prison and require him “to

go to the jails and prisons and minister to them about this.” The letter proclaims the

strength and love of God and how that strength and love has helped to heal the

family. Bradley claims the letter is irrelevant and prejudicial and had no bearing on

the issue of guilt or innocence.

      Bradley’s defense at trial was that Q. H. made up the accusation because she

wanted him out of the house. During cross-examination, defense counsel questioned

Q. H. about her objective in making the accusation and why she recanted; stressed

how important it was for her to tell the truth; and implied that Q. H. went along with

the State’s version of events because she felt threatened by the sheriff’s department

and the district attorney’s office. Defense counsel also questioned Q. H. about how

she and her siblings would often play with condoms that belonged to her brother by

making them into water balloons and throwing them at each other.

                                           12
       Because Q. H. claimed at trial that she had made up the accusation, the jury’s

ultimate determination was whether to believe her initial accusation or to believe her

subsequent recantation. After Q. H. denied during direct and cross examinations that

Bradley sexually abused and raped her, the State introduced the letter and questioned

her about it in order to show that Q. H. still believed Bradley was guilty one month

after the incident. In Gibbons v. State, 248 Ga. 858 (286 SE2d 717) (1982), the

Supreme Court of Georgia held that a prior inconsistent statement of a witness who

takes the stand and is subject to cross-examination is admissible both to impeach the

witness and as substantive evidence. Id. at 862. See also former OCGA § 24-9-83.2

Because the letter was admissible as a prior inconsistent statement, counsel cannot

be ineffective for failing to object to its admission. See, e.g., Riddick v. State, 320 Ga.

App. 500, 502-503 (3) (740 SE2d 244) (2013) (where child was reluctant to testify

at trial about father’s molestation of her, child’s prior written statement to the police

detailing molestation was admissible at trial); Wheeler v. State, 281 Ga. App. 158,

159-160 (2) (635 SE2d 415) (2006) (letter to attorney used as prior inconsistent

statement).


       2
        OCGA § 24-9-83 was in effect at the time of Bradley’s trial. It was repealed
effective January 1, 2013, and is now codified at OCGA § 24-6-613 (b).

                                            13
      (b) Bradley next contends that trial counsel was deficient for failing to object

when the State asked Q. H. whether Bradley attended counseling because of the

incident. During re-direct questioning of Q. H. about the letter, the following

colloquy transpired between the State and Q. H.:

      [STATE]: You didn’t deny it happened, did you?
      [Q. H.]: Not at the time.
      [STATE]: In fact, you thought give him a second chance, let him go get some
      counseling is what you thought, right?
      [Q. H.]: Yeah.
      [STATE]: And if he didn’t do this, he wouldn’t need any counseling, would
      he?
      [Q. H.]: No.
      [STATE]: But on the 20th of January, about a month [and] ten days after it
      happened, then at that time you were wanting him to get counseling, but you
      wanted to forgive him, is that correct?
      [Q. H.]: Huh?
      [STATE]: I said about a month [and] ten days after this happened, at that time
      you wanted him to get counseling, but you wanted to forgive him, is that – . .
      . You wanted him to be in counseling, is that correct?
      [Q. H.]: Yeah.

      As discussed in Division 3 (a), the letter was admissible as a prior inconsistent

statement. Accordingly, counsel cannot be ineffective for failing to object to the State

questioning Q. H. about its contents.

      (c) Bradley further claims that trial counsel was deficient for failing to object

when the lead detective testified that ultraviolet light will only show semen or blood.


                                          14
Bradley asserts that the detective testified about the ultraviolet light and its findings

“without having first been qualified as an expert and without testimony that the

[detective] was competent to testify regarding the matter.”

      “To qualify as an expert, generally all that is required is that a person must have

been educated in a particular skill or profession; his special knowledge may be

derived from experience as well as study. Formal education in the subject at hand is

not a prerequisite for expert status.” (Citations and punctuation omitted.) Billings v.

State, 293 Ga. 99, 104 (5) (745 SE2d 583) (2013). At trial, defense counsel asked the

detective whether he had taken a course to learn how to use the ultraviolet light. He

responded, “Oh, I’ve been through crime scene processing courses; I’ve [taken]

advanced training in different areas of crime scene processing, photographing, blood

spatter pattern analysis, and so forth.” He further testified that he had a “16 hour

block . . . of training” on the ultraviolet light. The detective acknowledged that

substances other than blood and semen – such as petroleum jelly – will glow under

ultraviolet light, but that the substance on the tissue found in the bathroom was red

and from an unknown source, either human or animal. Defense counsel then engaged

in a thorough cross-examination of the detective regarding the use and reliability of

ultraviolet light on other substances. Although the State did not prove the detective’s

                                           15
qualifications before asking him about the ultraviolet light findings, defense counsel

secured such testimony during cross examination and then proceeded to extensively

challenge the detective about his findings. It follows that any objection raised by

Bradley’s counsel to the detective’s qualifications would have been futile, and

therefore cannot serve as the basis for a claim of ineffective assistance. See Fielding

v. State, 278 Ga. 309, 311 (3) (602 SE2d 597) (2004) (where a witness’s

qualifications are established, he does not have to be formally tendered and accepted

as an expert in order to give expert opinion testimony).

      (d) As noted above, we remand for a hearing Bradley’s claim that trial counsel

was ineffective for failing to present evidence that the DNA recovered from Q. H.

was male DNA that did not match Bradley.

      Judgment affirmed and case remanded with direction. Dillard, C. J., and Ray,

P. J., concur.




                                          16